Citation Nr: 1606744	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-10 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the Pittsburgh, Pennsylvania RO.

The April 2012 rating decision denied service connection for bilateral knee pain, bilateral hearing loss and tinnitus.  In March 2013, the Veteran filed a notice of disagreement (NOD) which stated that he disagreed with the denial of service connection for bilateral hearing loss and bilateral knee issues.  Thereafter, a statement of the case (SOC) was issued in April 2014, which continued the denial of service connection for bilateral hearing loss and a bilateral knee disability.  In his subsequent April 2014 substantive appeal (VA Form 9), the Veteran mentioned the issue of service connection for tinnitus.  The April 2014 substantive appeal cannot be considered a timely notice of disagreement to the April 2012 rating decision; however, it must be considered a claim to reopen the issue of service connection for tinnitus.  This issue is referred to the RO for appropriate action.

In March 2015 the Board remanded this case for a Board hearing which was conducted in August 2015.  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  Subsequently, in November 2015, the Veteran, through his attorney, submitted additional evidence in the form of a medical examination from a private care provider, which also included a waiver of initial RO review of this evidence.  See Private October 2015 Private Knee Examination Report from Dr. E.M.; November 2015 Correspondence from Attorney.  

The issue of service connection for a back disability was raised in a November 2015 statement from the Veteran's attorney but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, this issue, too, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, variously diagnosed as chondromalacia, degenerative changes of the patellofemoral joint, and enthesophytes at the anterosuperior aspect of the patella, is due to injury in service.

2.  The Veteran does not have a bilateral hearing disability for VA purposes.


CONCLUSIONS OF LAW

1.  The Veteran has a bilateral knee disability that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through notice letter dated in July 2011, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and he was given ample time to respond.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence obtained or associated with the claims folder includes service treatment records (STRS), private treatment records, VA treatment records, buddy statements and the Veteran's lay statements to include a 1973 letter between the Veteran and his fiancée.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise.  Therefore, VA's duty to further assist the Veteran in locating records has been satisfied.

The Veteran was afforded a VA examination in July 2011 to include a February 2014 VA medical opinion in connection with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination and medical opinion are adequate for the purpose of evaluating the current status of the Veteran's disability as it involved physical examination of the Veteran, a review of his pertinent medical history, consideration of the his reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted on a presumptive basis for arthritis if this condition manifested to a compensable degree within one year after military service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377  

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to Service Connection for a Bilateral Knee Disability

The Veterans asserts that his bilateral knee disability was caused by active military service and that his STRs show a history of a knee injury.  Specifically, he asserts that he first injured his left knee in May 1973 as a result of participating in an obstacle course the day prior to arriving at basic training, and excessive running and marching during basic training.  According to the Veteran, he was treated at sick bay in May 1973.  

STRs reflect the Veteran was treated on several occasions for left knee pain; however, a review of the Veteran's January 1973 enlistment examination report did not reveal any indication of a left knee injury.  March 1975 and February 1977 extension examination reports did not reveal any indication of a knee injury, with the exception of a one-inch scar observed on the Veteran's right knee.  A May 1974 annual flight examination is also silent for any complaints, diagnosis, or treatment of a knee condition.

A February 1976 STR shows the Veteran presented with left knee pain.  A subsequent March 1976 STR shows the Veteran reported left knee pain for the previous 6 months.  Examination revealed flexion to 135 degrees.  There was no effusion, tenderness, or crepitus.  The examiner noted no pathology.

A June 1976 STR shows the Veteran reported left knee pain with locking for the prior two months, which developed in boot camp.  In the resulting report the examiner noted that the Veteran's history of knee pain is compatible with post-traumatic arthritis.  

An August 1976 STR shows the Veteran presented with intermittent left knee pain and locking.  The examination report reflects that he was unable to run the physical fitness test (PFT), and x-rays were conducted.  

A subsequent September 1976 shows the Veteran presented with left knee pain. 

During the August 2015 hearing, the Veteran testified that the onset of knee symptoms began in May 1973 during active military service.  He stated that he first injured his left knee while running an obstacle course 3 times followed by a 3-mile run.  According to the Veteran, the next day he attempted to march in formation because his knees locked up causing him to fall to the ground.  He stated that he reported to sick bay where he was diagnosed as having a pulled ligament.  Thereafter, he reported, he never ran or marched with the platoon again.  He also stated that he had continued to experience symptoms since that time.  He also reported that his left knee pain had progressively worsened over the years since service discharge.

Pertinent evidence of record includes private treatment records from Dr. R.J.D.  Specifically, a September 2004 private treatment record shows the Veteran presented with bilateral knee pain, particularly the left knee.  He reported the onset of symptoms occurred during active military service in 1973 "from overuse."  According to the Veteran, he was diagnosed as having chondromalacia.  He reported symptoms to include buckling of the left knee.  He denied swelling or locking.  There was pain when squatting or sitting down.  He reported walking with a limp and did not use any assistive devices.  After interviewing the Veteran and conducting a physical examination of him, the examiner diagnosed a normal right knee with mild patellofemoral crepitance.  The left knee had mild, minimal patellofemoral crepitance.  There was tenderness over the posterolateral joint line and pain with lateral meniscal testing by McMurry maneuver.  Dr. D. ordered a MRI of the knees.

A September 2004 MRI of the left knee revealed findings consistent with an osteochondral injury of the lateral condyle of the distal femur and degenerative changes of the patellofemoral joint.

An October 2004 private treatment record shows that Dr. D. reviewed the September 2004 MRI and noted an osteochondral area of the medial aspect of the lateral femoral condyle.  In so finding, he explained that it could not be determined whether it was loose, noting that the injury occurred a while back while in boot camp.  Dr. D. recommended treatment of the left knee to include an injection of cortisone and physical therapy.  

The Veteran underwent a July 2011 VA examination of the joints, in which the examiner concluded the Veteran had normal knees bilaterally.  The Veteran reported that in May 1973, prior to boot camp, he had to run a 3-mile obstacle course three times.  He developed pain in the left knee but did not seek medical attention.  The next morning, he traveled for 8 hours on a bus to boot camp, where he had to march.  According to the Veteran, after about 50 feet into the march, he could not bend his knee and fell.  He was treated at sick call and diagnosed as having a knee strain.  He was profiled with no marching or running; however, he was required to complete his final physical, which included a 3-mile run.  He began running and collapsed due to the pain.  He endorsed symptoms of sharp pain, stiffness and a sharp stabbing sensation.  He also reported locking and flare-ups that occurred bilaterally.  After interviewing the Veteran and conducting a physical examination of him, the examiner diagnosed bilateral knee pain, bone chip and arthritis of the left knee by the Veteran's report, with no clinical radiographic evidence to support a diagnosis.  In the resulting report, examination shows full extension of the knees and flexion at 140 degrees, bilaterally.  There was no objective evidence of pain.  X-rays revealed normal knees and a tiny osteophyte in the posterior-superior aspect of the right patella and a small right patellar anterior-superior enthesophyte.  There was no arthritis.  

A February 2014 medical opinion was obtained to determine the nature and etiology of the Veteran's left knee disorder.  After reviewing the medical evidence of record, the VA reviewer opined that the current left knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  In so finding, the examiner compared April 2013 and July 2011 x-rays of the knees and concluded that the April 2013 x-ray shows minimal degenerative changes considered to be "consistent with the biology of aging in this veteran and would not be secondary to the ligament strain from active service."

An October 2015 private examination shows the Veteran presented with bilateral knee pain.  The Veteran recounted the in-service injury in May 1973 and stated that he has continued to experience problems with his knees since that time, reporting that the left knee was always the more symptomatic.  He endorsed symptoms to include locking, pain, swelling, difficulty rising from a seated position.  Reaching and bending was also difficult.  He reported having trouble participating in sitting, standing, and walking activities and he no longer had the ability to climb.  In the resulting report, Dr. M. observed that the Veteran had great difficulty getting out of a chair or a seated position.  It was noted that he had to try to push himself out and try to get his back and knees straightened out.  The clinician concluded that his mobility was severely restricted.  Additionally, at times during the interview, the Veteran was unable to sit continuously having to stand and move about before he could sit again.  Examination revealed the Veteran could not straighten his knees fully.  He could not complete the straight leg raining test past 1/4.  There was swelling of the right knee and atrophy of the musculatures in the right lower extremity by 1/2 an inch.  After interviewing the Veteran, and conducting a physical examination of him, Dr. M. opined that the Veteran's "current limitations of function having to do with the back and both lower extremities relate back to the original injury in 1973 in the course of his military service."  He based the opinion on review of the Veteran's STRs and the July 2011 VA examination report finding that he never recovered from the May 1973 in-service injury.  Additionally, the clinician examined the Veteran, considered his reported history, and described the relevant symptomatology related to the disability on appeal, concluding that the Veteran now has "secondary manifestations into the right lower extremity and the low back, all of which are related back to the original injury to the left lower extremity in the course of his military service."  

As noted above, the July 2011 VA examiner and Dr. M. arrived at different conclusions as to the diagnosis of the Veteran's bilateral knee disability.  The Board has considered the Veteran's statements noted during the July 2011 VA examination, the August 2015 Board hearing, and the private treatment records from Dr. D.  The statements describe symptoms of the Veteran's bilateral knee disability, particularly the onset of such symptoms, his continuity of pain and instability since service to the present.  They are consistent with the observations and the Veteran's reports noted on his STRs.  The Veteran's statements and the opinion provided by Dr. M. are credible evidence that the Veteran's disability is related to service, and also medical evidence of a causal nexus between the current disability and the in-service event.  

The Board also notes that the Veteran has consistently stated throughout the record that his knee pain began in service when he injured his left knee training for boot camp.  

The Board acknowledges that in the July 2011 VA examination report the examiner found it less likely than not that the Veteran's bilateral knee condition was etiologically linked to military service; however, the Board notes that for a Veteran to prevail in his claim of service connection it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  Although the evidence does not overwhelmingly support the grant of service connection for a bilateral knee disability, the Board finds that it cannot conclude the preponderance of the evidence is against the claim of service connection.  Accordingly, the Veteran's statements of record and the October 2015 opinion of Dr. M. when considered in conjunction with in-service treatment reports is considered probative evidence in support of a finding that he has a current disability related to his period of active service.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current knee disability is related to his period of active military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing disability that is attributable to active military service.  Specifically, the Veteran asserts that during active military service his office was located adjacent to the hangar next to the tarmac.  He explained that there were often 12 planes on the tarmac with propellers turning and that he worked shifts from 8 to 24 hours in this setting.  According to the Veteran, OSHA testing concluded that exposure to that particular sound level for greater than 20 minutes was hazardous.  See July 2011 VA Audiology Examination.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

STRs show no complaints, diagnosis, or treatment of a hearing loss.  The Veteran's January 1973 entrance examination reflects a normal hearing examination.  June 1973, May 1974, and March 1975 reports of medical examinations include audiograms that reveal normal hearing bilaterally.

The Veteran underwent a VA audiology examination in July 2011.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
10
10
10

Speech recognition was 96 percent for the right ear and 96 percent for the left ear based on the Maryland CNC Test.  The VA examiner concluded that the audiogram reveals that the Veteran's hearing is within normal limits.  In so finding, the examiner noted that the Veteran's STRs include 4 audiometric assessments conducted during active military service, and each reflects normal hearing bilaterally.  Specifically, the VA examination report notes the Veteran's January 1973 entrance examination reflects normal hearing bilaterally, and is consistent with subsequent audiometric testing dated in 1974, 1975, and 1977.  Thus, he has never had a diagnosis of bilateral hearing loss that meets the criteria to be considered a disability as defined by VA regulation.  38 C.F.R. § 3.385 (2015).  Therefore, the first element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253 

At no time during the appeal period does the evidence show that the Veteran's hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Service connection for bilateral hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


